           Case 1:19-cv-11861-MKV Document 72 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                                :
ELLIOTT BROIDY and BROIDY CAPITAL                               :
MANAGEMENT, LLC,                                                :
                                                                :
                           Plaintiffs,                          :
                                                                :
                  - against -                                   :
                                                                :
GLOBAL RISK ADVISORS LLC,
                                                                :
GRA MAVEN LLC,                                                      Case No. 19-cv-11861-MKV
                                                                :
GRA QUANTUM LLC,
                                                                :
GLOBAL RISK ADVISORS EMEA LIMITED,                                  Oral Argument Requested
                                                                :
GRA RESEARCH LLC,
                                                                :
QRYPT, INC.,
                                                                :
KEVIN CHALKER,
                                                                :
DENIS MANDICH,
                                                                :
ANTONIO GARCIA, and
                                                                :
COURTNEY CHALKER,
                                                                :
                           Defendants.                          :
                                                                :
----------------------------------------------------------------x

                       NOTICE OF DEFENDANTS’ MOTION TO DISMISS
                        PLAINTIFFS’ FIRST AMENDED COMPLAINT

        PLEASE TAKE NOTICE that, upon the accompanying Declaration of Paul J. Kremer,

dated August 10, 2020, and the Exhibit annexed thereto; the accompanying Memorandum of Law

in Support of Defendants’ Motion to Dismiss the First Amended Complaint, dated August 10,

2020; and all prior pleadings, papers, and proceedings herein, Defendants Global Risk Advisors

LLC, GRA Maven LLC, GRA Quantum LLC, Global Risk Advisors EMEA Limited, GRA

Research LLC, Qrypt Inc., Kevin Chalker, Denis Mandich, Antonio Garcia, and Courtney Chalker

(together, “Defendants”) will move, by the undersigned counsel, before the Honorable Mary Kay

Vyskocil, United States District Judge, at the Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, Courtroom 18C, New York, New York 10007, on such date and time to be set by
         Case 1:19-cv-11861-MKV Document 72 Filed 08/10/20 Page 2 of 2




the Court, for an order dismissing all claims against them with prejudice under Rules 12(b)(1),

12(b)(2), and 12(b)(6) of the Federal Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE that Defendants respectfully request oral argument

in connection with this motion to dismiss, and will file a letter to that effect pursuant to Section

4.A.vii. of Judge Vyskocil’s Individual Rules of Practice in Civil Cases.

       PLEASE TAKE FURTHER NOTICE that, in accordance with the July 10, 2020

Stipulation and Order entered in this action, ECF Doc. No. 71, Plaintiffs’ answering papers are to

be filed and served on or before September 21, 2020, and Defendants’ reply papers are to be filed

and served on or before October 5, 2020.

Dated: August 10, 2020

       New York, New York

                                              Respectfully submitted,

                                              GIBSON, DUNN & CRUTCHER LLP



                                              By: /s/ Orin Snyder
                                                  Orin Snyder
                                                  Zainab Ahmad
                                                  Paul J. Kremer
                                                  Samantha Weiss

                                                     200 Park Avenue
                                                     New York, NY 10166-0193
                                                     (212) 351-4000
                                                     Tel.: (212) 351-4000
                                                     Fax: (212) 351-4035
                                                     osnyder@gibsondunn.com
                                                     zahmad@gibsondunn.com
                                                     pkremer@gibsondunn.com
                                                     sweiss@gibsondunn.com

                                                     Attorneys for Defendants


                                                 2
